DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the Amendment filed 16 February 2021.  Claims 11-13, 16-28, and 30-33 are currently under consideration.  The Office acknowledges the amendments to claims 11, 21, and 28, as well as the cancellation of claims 14, 15, and 29, and the addition of new claims 31-33.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Ford on 01 March 2021.

The application has been amended as follows: 

In claim 11, line 4 has been changed so that “first end” reads --a first end--.
In claim 17, line 1 has been changed so that “claim 14” reads --claim 11--.


Allowable Subject Matter
Claims 11-13, 16-28, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests a kit for treating vaginal prolapse comprising such a Y-shaped mesh that has first and second arm portions that both have larger widths than an extension portion and that both extend from the same location of a first end of the extension portion, along with the recited leg assembly (and delivery device).  Timmer teaches a Y-shaped mesh with first and second arm portions that both have larger widths than an extension portion, but the first and second arm portions do not extend from the same location at a first end of the extension portion.  Carey (U.S. Pub. No. 2006/0130848 A1) teaches a Y-shaped mesh with similar deficiencies as Timmer.  Stone et al. (U.S. No. 7,252,832 B1) teaches a Y-shaped felt that has first and second arm portions that both have larger widths than an extension portion and that both extend from the same location of a first end of the extension portion (Fig. 3) but this component is not a mesh and is not for treating vaginal prolapse; it is a collagen substrate and bioresorbable polymer for repairing soft tissue defects, such as for torn ligaments or tendons.  Similarly, Gazielly et al. (U.S. No. 5,441,508) teaches a Y-shaped device that has first and second arm portions that both have larger widths than an extension portion and that both extend from the same location of a first end of the extension portion (Figs. 5, 9) but this device is not for treating vaginal prolapse; it is adapted for reinforcing a rotator cuff in a shoulder.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791